

Exhibit 10.2


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO ZYMEWORKS INC. IF PUBLICLY DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS
BEEN NOTED IN THIS DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[…***…]”.


CONFIDENTIAL




THIRD AMENDMENT TO
COLLABORATION AGREEMENT


This Third Amendment (the “Amendment”) to the Agreement (as defined below), is
entered into as of June 22, 2020 (the “Amendment Effective Date”), by and
between CELGENE CORPORATION, a corporation organized and existing under the laws
of Delaware, with its principal business office located at 86 Morris Avenue,
Summit, NJ 07901, USA (“Celgene Corp.”), CELGENE ALPINE INVESTMENT CO. LLC
(“Celgene Alpine” and, together with Celgene Corp., “Celgene”) and ZYMEWORKS
INC., a corporation organized and existing under the laws of British Columbia,
having an address at 540-1385 West 8th Avenue, Vancouver, BC, Canada V6H 3V9
(“Zymeworks”). Zymeworks and Celgene are each referred to individually as a
“Party” and together as the “Parties”.


BACKGROUND
A.Celgene and Zymeworks entered into that certain Collaboration Agreement dated
December 23, 2014, as amended on May 29, 2017 and March 31, 2020 (the
“Agreement”) pursuant to which the Parties are conducting the Research Program
(as defined in the Agreement) and Zymeworks granted certain licenses to Celgene
under the Zymeworks Intellectual Property (as defined in the Agreement).
B.Prior to the Amendment Effective Date, Celgene extended the Research Program
Term (as defined in the Agreement) by an additional twenty-four (24) months to
April 23, 2020 by providing notice and a non-refundable payment of […***…]1
dollars ($[…***…]2 USD) to Zymeworks, and further extended the Research Program
Term to […***…]3.
C.Celgene wishes to make an additional payment to Zymeworks to further extend
the Research Program Term and make such other changes to the Agreement as set
forth herein and Zymeworks is willing to provide such extension and make such
other changes to the Agreement in exchange for such additional payment.
D.The Parties now desire to amend the Agreement as set forth herein.
        NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein below, the sufficiency of which is acknowledged by both
Parties, the Parties agree as follows as of the Amendment Effective Date:

1 Competitive Information – Financial Provisions.
2 Competitive Information – Financial Provisions.
3 Competetive Information – Commercially Sensitive Terms.



--------------------------------------------------------------------------------





AGREEMENT
1.Definitions. Unless otherwise defined in this Amendment, initially capitalized
terms used herein shall have the meanings given to them in the Agreement.
2.Amendment Upfront Payment. In consideration of this Amendment, Celgene shall
pay to Zymeworks a one-time, non-refundable upfront payment of […***…]4 US
Dollars (USD $[…***…]5), paid 50% by Celgene Corp. and 50% by Celgene Alpine,
within […***…]6 following the Amendment Effective Date.
3.Zymeworks Platform Definition. Section 1.61 of the Agreement is hereby deleted
in its entirety and replaced with the following:
“1.61 “Zymeworks Platform” means (a) Zymeworks’ proprietary […***…]7 mutations
which enable the efficient formation of […***…]8, alone or in conjunction with
(b) Zymeworks’ proprietary […***…]9 platform solely for the following […***…]10
mutations: […***…]11. For clarity, references to the Zymeworks Platform with
respect to the […***…]12 platform shall only include the […***…]13 mutations
[…***…]14.”
4.Section 2.1.2. Option. The reference to eight (8) Collaboration Sequence Pairs
in Section 2.1.2 is hereby replaced with a reference to […***…]15 Collaboration
Sequence Pairs. The last sentence of the first paragraph of Section 2.1.2 is
hereby deleted in its entirety.
5.Section 3.1.2. Research Program Term. Section 3.1.2 of the Agreement is hereby
deleted in its entirety and replaced with the following:
“3.1.2 Research Program Term. The Research Program shall commence on the
Effective Date and shall conclude on […***…]16 (such period, the “Research
Program Term”).
6.Section 3.4. Collaboration Sequence Pairs; Definitions. Section 3.4 of the
Agreement is hereby deleted in its entirety and replaced with the following:


“Subject to gatekeeping pursuant to Section 3.5, the Parties (through the JRC)
may select, in accordance with this Article 3 and during the Research Program
Term, up to […***…]17 Collaboration Sequence Pairs for incorporation into
Antibodies pursuant to the Workplan. To designate a Sequence Pair as a
Collaboration Sequence Pair, Celgene shall provide Zymeworks with written notice
of such

4 Competitive Information – Financial Provisions.
5 Competitive Information – Financial Provisions.
6 Competetive Information – Commercially Sensitive Terms.
7 Competitive Information – Commercially Sensitive Terms.
8 Competitive Information – Commercially Sensitive Terms.
9 Competitive Information – Commercially Sensitive Terms.
10 Competitive Information – Commercially Sensitive Terms.
11 Competitive Information – Commercially Sensitive Terms.
12 Competitive Information – Commercially Sensitive Terms.
13 Competitive Information – Commercially Sensitive Terms.
14 Competitive Information – Commercially Sensitive Terms.
15 Competitive Information – Commercially Sensitive Terms.
16 Competitive Information – Commercially Sensitive Terms.
17 Competitive Information – Commercially Sensitive Terms.



--------------------------------------------------------------------------------





Sequence Pair, setting forth the Sequences included in such Sequence Pair and
the Target(s) To which they are Directed, and requesting that such Sequence Pair
be submitted to gatekeeping (each, a “Designation Notice”). Each designated
Sequence Pair shall then be subject to gatekeeping pursuant to Section 3.5
below, and if a designated Sequence Pair is available in accordance with such
gatekeeping, and is further approved by the JRC, it then becomes a
“Collaboration Sequence Pair,” and Celgene shall have […***…]18 with respect to
such Collaboration Sequence Pair, meaning that Zymeworks will not (alone or in
collaboration with a Third Party) apply the Zymeworks Platform to such
Collaboration Sequence Pair or Sequence Pairs that are […***…]19 to both
[…***…]20, other than pursuant to the Research Program; provided that, for so
long as a Collaboration Sequence Pair is the Confidential Information of
Celgene, Zymeworks shall not, for the purpose of avoiding […***…]21, reverse
engineer such Collaboration Sequence Pair, or otherwise start with such
Collaboration Sequence Pair and […***…]22 to create a Sequence Pair which is
[…***…]23. For clarity, the foregoing shall not limit Zymeworks’ ability to
apply the Zymeworks Platform (alone or in collaboration with a Third Party) to
any Sequence Pair that is […***…]24, which Sequence Pair is generated and
provided to it by a Third Party without access to the Collaboration Sequence
Pair through Zymeworks. For clarity, the Parties (through the JRC) may submit
more than […***…]25 Sequence Pairs for consideration as potential Collaboration
Sequence Pairs during the Research Program Term, but […***…]26 shall not arise
until any given Sequence Pair is actually designated as a Collaboration Sequence
Pair pursuant to this Section 3.4 and Section 3.5. Accordingly, Zymeworks
acknowledges that Celgene may be investigating Sequence Pairs as potential
Collaboration Sequence Pairs, which investigation may include use of the
Zymeworks Platform. Subject to gatekeeping pursuant to Section 3.5, the Parties
(through the JRC) may freely change Collaboration Sequence Pairs during the
Research Program Term (e.g. by proposing another Sequence Pair in a new
Designation Notice and if such Sequence Pair passes gatekeeping, by then
removing a previously-designated Collaboration Sequence Pair); provided that
such changes shall not occur so frequently as to be unduly burdensome to
Zymeworks and that in no event shall Celgene have more than […***…]27
Collaboration Sequence Pairs at any given time.”
7.Section 5.3. Upfront License Fee. The penultimate sentence of Section 5.3 is
hereby deleted in its entirety and replaced with the following:


“For clarity, if Celgene exercises the Option with respect to all […***…]28 for
which it has the right to exercise the Option, Celgene shall pay to Zymeworks a
total of […***…]29 U.S. Dollars (USD $[…***…]30), paid 50% by Celgene Corp. and
50% by Celgene Alpine.”
8.No Other Modifications. Except as specifically set forth in this Amendment,
the terms and conditions of the Amendment shall remain in full force and effect.
No waiver of any obligation under this Amendment

18 Competitive Information – Commercially Sensitive Terms.
19 Competitive Information – Commercially Sensitive Terms.
20 Competitive Information – Commercially Sensitive Terms.
21 Competitive Information – Commercially Sensitive Terms.
22 Competitive Information – Commercially Sensitive Terms.
23 Competitive Information – Commercially Sensitive Terms.
24 Competitive Information – Commercially Sensitive Terms.
25 Competitive Information – Commercially Sensitive Terms.
26 Competitive Information – Commercially Sensitive Terms.
27 Competitive Information – Commercially Sensitive Terms.
28 Competitive Information – Commercially Sensitive Terms.
29 Competitive Information – Financial Provisions.
30 Competitive Information – Financial Provisions.



--------------------------------------------------------------------------------





shall be effective unless it has been given in writing and signed by the Party
giving such waiver. No provision of this Amendment may be amended or modified
other than by a written document signed by authorized representatives of each
Party.
9.Miscellaneous. This Amendment, together with the Agreement, sets forth the
entire agreement and understanding of the Parties as to the subject matter
hereof and supersedes all proposals, oral or written, and all other
communications between the Parties with respect to such subject matter. This
Amendment may be executed in two (2) or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York and the patent laws of the United States
without reference to any rules of conflict of laws.




[Remainder of page left blank intentionally; signature page to follow.]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties intending to be bound have caused this Amendment
to be executed by their duly authorized representatives.


ZYMEWORKS INC.


By: /s/ Ali Tehrani 
Name: Ali Tehrani, Ph.D.
Title: President & Chief Executive Officer


CELGENE CORPORATION


By: /s/ Ho Cho 
Name: Ho Cho
Title: SVP, Discovery Biotherapeutics


CELGENE ALPINE INVESTMENT CO. LLC


By: /s/ Kevin Mello 
Name: Kevin Mello
Title: Manager

